              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY JONES,                             :
                                           :
             Petitioner,                   :
                                           :
      v.                                   :    No. 4:16-CV-1741
                                           :
BRENDA TRITT,                              :    (Judge Brann)
                                           :
             Respondent.                   :

                           MEMORANDUM OPINION

                                 JANUARY 24, 2019

I.    BACKGROUND

      Anthony Jones, an inmate presently confined at the State Correctional

Institution, Frackville, Pennsylvania (SCI-Frackville) filed this petition for writ of

habeas corpus. Named as Respondent is SCI-Frackville Superintendent Brenda

Tritt. Service of the petition was previously ordered.

      On June 21, 1987, Petitioner was sentenced in the Court of Common Pleas

of Franklin County, Pennsylvania to a one (1) to five (5) year suspended sentence

and a five (5) year probationary sentence with a condition that he serve eight (8)

months in prison for possession of drugs with intent to deliver. Petitioner’s

probation was revoked on May 18, 1988, and his suspended sentence was

reinstated; Jones received credit for eight (8) months of time previously served.


                                          -1-
Petitioner later entered a guilty plea in Franklin County to a charge of aggravated

assault. As a result of his plea, he was sentenced to a five (5) to twenty (20) year

term of imprisonment in June 1989.

      Jones was granted parole in 2009. While on parole, he was charged with

summary harassment in Berks County, Pennsylvania following an August 14, 2011

incident. Petitioner was found not guilty of that charge by a Berks County

magisterial district judge on September 12, 2011. However, Jones was detained

pending a state parole revocation hearing.

      By decision of the Pennsylvania Board of Probation and Parole (Parole

Board) dated December 7, 2011, Jones was recommitted to a state correctional

facility as a technical parole violator for his admitted use of drugs and engaging in

assaultive behavior. Based on an aggregation of Petitioner’s consecutive

sentences, his maximum parole violation date was calculated by the Parole Board

as April 11, 2030.

      A counseled administrative appeal challenging the technical parole

revocation with respect to the assaultive behavior charge was denied by the Parole

Board on May 16, 2012. See Doc. 8-1, p. 11. Jones also filed a habeas corpus

petition with the Commonwealth Court of Pennsylvania challenging the

recalculation of his parole violation maximum sentence date. This petition was

dismissed on November 3, 2015. See id. at p. 24.

                                          -2-
      Jones presently raises two claims for federal habeas corpus relief. First, he

contends that the Parole Board improperly computed his maximum sentence date.

His petition indicates that it was improper for the Parole Board to aggregate his 1-5

year suspended sentence with his 5-20 year aggravated assault sentence. Second,

Petitioner argues that his parole revocation, with respect to the assaultive behavior

violation, was improper because it was based upon a dismissed summary

harassment charge. I note that Jones does not dispute that he admitted using crack

cocaine nor does he otherwise challenge the drug use parole violation charge.

II.   DISCUSSION

      Habeas corpus review under § 2241 “allows a federal prisoner to challenge

the ‘execution’ of his sentence.” Woodall v. Federal Bureau of Prisons, 432 F.3d

235, 241 (3d Cir. 2005). A habeas corpus petition may be brought by a prisoner

who seeks to challenge either the fact or duration of his confinement in prison.

Preiser v. Rodriguez, 411 U.S. 475 (1973), Telford v. Hepting, 980 F.2d 745, 748

(3d Cir. 1993). Federal habeas relief is available only “where the deprivation of

rights is such that it necessarily impacts the fact or length of detention.” Leamer v.

Fauver, 288 F.3d 532, 540 (3d Cir. 2002). Given the nature of Petitioner’s claims,

this matter is properly brought before this Court.




                                          -3-
      A.     Exhaustion

      Respondent contends in part that the argument that the Parole Board acted

improperly by revoking Petitioner’s parole based upon a dismissed criminal charge

should not be entertained because Jones failed to exhaust his available state court

remedies with respect to that issue before initiating this action. See Doc. 8-2, p. 7.

Respondent also suggests that Petitioner failed to pursue any type of administrative

appeal with respect to his pending miscalculation of maximum sentence date claim.

      Federal courts generally refrain from considering the merits of a habeas

corpus claim by a state prisoner unless the applicant has complied with the

exhaustion requirement delineated at Title 28 U.S.C. § 2254(b)(1)(A). This

provision requires that the state courts must be given a fair opportunity to review

allegations of constitutional error before a litigant seeks relief in federal court. See

Baldwin v. Reese, 541 U.S. 27, 29 (2004). A petitioner has not exhausted the

remedies available in the courts of the state “if he has the right under the law of the

State to raise, by any available procedure, the question presented.” 28 U.S.C. §

2254(c). Jones naturally bears the burden of demonstrating that he has satisfied the

exhaustion requirement. See Lines v. Larkins, 208 F.3d 153, 159 (3d Cir. 2000).




                                           -4-
      To properly exhaust a claim involving a determination by the Parole Board,

the petitioner must first file a petition for administrative review with the Parole

Board within thirty (30) days of the mailing date of the challenged decision. See

37 Pa. Code § 73.1(a). After an administrative appeal to the Parole Board, a

petitioner must then present his claim to the Pennsylvania Commonwealth Court.

See 42 Pa.C.S.A. § 763(a). If dissatisfied with that result, a petitioner must file a

petition for allowance of appeal with the Supreme Court of Pennsylvania. See 42

Pa. C.S.A. § 724; Pagan v. Pennsylvania Bd. of Prob. and Parole, No. 08-0150,

2009 WL 210488, *3 (E.D. Pa. January 22, 2009). If a petitioner thereafter fails to

seek review from the Pennsylvania Supreme Court of an unfavorable disposition

by the Commonwealth Court, then the claim remains unexhausted. See Williams

v. Wynder, 232 F. App’x 177, 181 (3d Cir. 2007)( a challenge to a parole

revocation is subject to dismissal when applicant failes to seek allowance of appeal

from an adverse decision by the Commonwealth Court).

      A claim that the Parole Board erred in calculating a parole violation

maximum sentence date must likewise be administratively appealed and then

presented to both the Commonwealth Court and Pennsylvania Supreme Court. See

Jackson v. Clark, 2018 WL 3040369 *2 (W.D. Pa. May 16, 2018).

      Here, it is undisputed Petitioner filed a petition for writ of habeas corpus

with the Commonwealth Court of Pennsylvania which argued that the Parole

                                          -5-
Board miscalculated his maximum parole violation date. The petition was denied

by the Commonwealth Court on November 2, 2015. Petitioner acknowledges that

he did not appeal the Commonwealth Court’s decision. See Doc. 1, p. 7.

       Petitioner’s counsel administratively appealed the revocation of parole with

respect to the finding that Jones engaged in assaultive behavior. As previously

noted, the drug use violation was not challenged. However, there is no indication

that the denial of the administrative appeal was challenged before the

Commonwealth Court.

III.   CONCLUSION

       In sum, Petitioner acknowledges that he did not seek review from the

Supreme Court of Pennsylvania of the November 2, 2015 denial of his petition for

writ of habeas corpus by the Commonwealth Court of Pennsylvania and also did

not appeal the denial of his administrative appeal regarding the assaultive behavior

technical parole violation charge to the Commonwealth Court. Consequently,

Jones’ pending habeas corpus claims challenging the legality of his revocation as a

technical parole violator for engaging in assaultive behavior and the assertion of

improper computation of his maximum sentence date are subject to dismissal under

Williams.




                                         -6-
An appropriate Order follows.

                                      BY THE COURT:


                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      United States District Judge




                                -7-
